Mary Jane Bohlen Duggan            )
                                   )   Appeal No.
       Plaintiff/Appellant,        )   01-A-01-9611-CV-00535
                                   )
v.                                 )   Davidson Circuit
                                   )   No. 85D-195
Frederick Louis Bohlen, III,       )

       Defendant/Appellee.
                                   )
                                   )
                                                           FILED
                                                               July 9, 1997

                                                           Cecil W. Crowson
                                                          Appellate Court Clerk
                     COURT OF APPEALS OF TENNESSEE

                      MIDDLE SECTION AT NASHVILLE


     APPEAL FOR THE SECOND CIRCUIT COURT OF DAVIDSON COUNTY

                          AT NASHVILLE, TENNESSEE


             THE HONORABLE MARIETTA M. SHIPLEY, JUDGE




DAVID W. KIOUS
1535 West Northfield Boulevard
8 Lincoln Square
Murfreesboro, Tennessee 37216
      ATTORNEY FOR PLAINTIFF/APPELLANT

KATHRYN G. BRINTON
43 Music Square West
Nashville, Tennessee 37203
     ATTORNEY FOR DEFENDANT/APPELLEE



                        AFFIRMED IN PART, REVERSED
                          IN PART, AND REMANDED



                                            SAMUEL L. LEWIS, JUDGE
                                      OPINION
      This is an appeal by petitioner/appellant, Mary Jane Bohlen Duggan, from the
decision of the trial court modifying the child support obligation of
respondent/appellee, Frederick Louis Bohlen, III, and interpreting the parties’ marital
dissolution agreement (“MDA”) and a later amendment to the MDA. The court
concluded Mr. Bohlen was not in contempt and required him to pay $860.00 per
month for the parties’ youngest child, $250.00 per month for each child over eighteen
and under twenty-two provided the child is receiving a postgraduate education, and
one-half of the children’s postgraduate education expenses. The facts out of which
this matter arose are as follows.


      Ms. Duggan and Mr. Bohlen were divorced on 9 May 1985. The final divorce
decree included an MDA. The parties had three children: Jennifer Sue Bohlen, born
24 September 1974; Allyson Reed Bohlen, born 20 January 1977; and Julie Kay
Bohlen, born 18 May 1979. The MDA awarded custody of the children to Ms.
Duggan and provided:
              2. The father, Frederick Louis Bohlen, III, will pay unto Mary
      Jane Bohlen, the total sum of $750.00 . . . per month as child support .
      . . . The apportioned share to be reduced on the eighteenth birthday of
      each child, unless the child chooses to attend post high school
      education; then the payments shall continue until age 22.
              ....
              5. Each party shall pay one-half of the expenses of post high
      school education for each of the children.
The court entered an agreed order on 28 January 1991. The order provided: “The
parties are further in agreement that an increase in child support should occur and that
the monthly amount of child support should be $1,350.00 . . . . The setting of child
support in the amount of $1,350.00 per month comports with the child support
guidelines promulgated by the Tennessee Department of Human Services.”


      Ms. Duggan filed a petition for contempt and an increase in child support in the
Circuit Court of Davidson County on 23 October 1995. Ms. Duggan alleged Mr.
Bohlen had been late with his monthly payments, there had been a substantial and
material change in circumstances requiring an increase in support, and Mr. Bohlen
had not paid one-half of the children’s postgraduate education expenses. Mr. Bohlen
answered and filed a counter-petition. Mr. Bohlen claimed the court should reduce

                                           2
the monthly support because two of the children had reached the age of majority.


       The court held a hearing on 3 June 1996. Instead of taking evidence and
hearing formal testimony, the attorneys simply presented the facts to the court.1 The
court entered its final order on 19 June 1996 and found there was no contempt. The
court also modified the child support to conform with the child support guidelines;
thus, the court required Mr. Bohlen to pay $860.00 per month for Julie Kay Bohlen.
The court determined the MDA contained a contractual duty of support which
required Mr. Bohlen to pay $250.00 per month for each child over eighteen and under
twenty-two provided the child is receiving a postgraduate education. Moreover, the
court concluded the 1991 agreed order did not alter this contractual duty. Finally, the
court held Mr. Bohlen responsible for one-half of the children’s postgraduate
education expenses including tuition, activity fees, graduation fees, orientation fees,
and reasonable room and board expenses, but not including sorority fees or
transportation costs.


       Ms. Duggan filed a timely notice of appeal. On appeal, Ms. Duggan contends
the 1991 agreed order modified Mr. Bohlen’s contractual support obligation. Mr.
Duggan disagrees and raises two issues. First, he argues the MDA only required he
pay a total of $750.00 per month and he should not have to pay any additional support
if his statutory obligation exceeds $750.00. Second, he insists the court erred when
it required him to pay room and board expenses as part of the children’s education
expenses.


       We review the trial court’s findings of fact pursuant to Rule 13(d) of the
Tennessee Rules of Appellate Procedure. Thus, the trial court’s factual findings are
presumed correct unless the preponderance of the evidence is otherwise. “No such
presumption attaches to the trial court’s conclusions of law.” Jahn v. Jahn, 932
S.W.2d 939,941 (Tenn. App. 1996). There is no doubt and the parties agree the MDA
created both a statutory and a contractual obligation. See Penland v. Penland, 521
S.W.2d 222, 224 (Tenn. 1975). Thus, the issues presented here involve the extent of

 1
    It is the opinion of this court that it is inappropriate to decide cases without taking evidence or
receiving stipulations. In this case, however, the error was harmless as the parties are in general
agreement as to the facts. Compare Brooks v. Brooks, No. 01-A-01-9607-CV-00312, 1997 WL
83664 (Tenn. App. 26 Feb. 1997)(remand a second circuit court decision for an evidentiary hearing).

                                                  3
these obligations and whether the parties or the court modified the obligations.


      Statutes and regulations control the extent of Mr. Bohlen’s statutory obligation
while the parties’ intentions control the extent of his contractual obligation. This
court must ascertain the parties’ intentions and give them effect. Perry v. Sloan, 197
Tenn. 630, 642, 277 S.W.2d 355, 360 (Tenn. 1955). “In getting at this intention we
of course do not determine what the state of the mind was of the parties at the time
the contract was executed but rather what their intention was as actually embodied
and expressed in the instrument as written.” Id. This determination is a question of
law when the language is plain and unambiguous. Id. at 361. The fact the parties’
disagree over the interpretation of a particular contract provision does not create an
ambiguity. Cookeville Gynecology & Obstetrics, P.C. v. Southeastern Data Sys.,
Inc., 884 S.W.2d 458, 462 (Tenn. App. 1994). “‘A contract is ambiguous only when
it is of uncertain meaning and may fairly be understood in more ways than one. A
strained construction may not be placed on the language used to find ambiguity where
none exists.’” Id. (quoting Farmers-Peoples Bank v. Clemner, 519 S.W.2d 801, 805
(Tenn. 1975)). It is the opinion of this court that the language in both the MDA and
the 1991 agreed order is unambiguous. Although the parties’ interpretations differ,
the language may fairly be understood in only one way.


      The MDA as originally drafted required the following of Mr. Bohlen: first, the
statutory obligation required Mr. Bohlen to make monthly child support payments of
$750.00 and second, the contractual obligation required Mr. Bohlen to continue
paying the apportioned share applicable to a child, $250.00, when a child reaches age
eighteen and chooses to continue her education. This obligation continues as long
as the child is receiving a postgraduate education and is under twenty-two.


      It is Ms. Duggan’s contention that the 1991 agreed order modified both
obligations. We disagree. Although the term child support as used in the order could
refer to both obligations, it is the opinion of this court that the use of the term along
with references to the child support guidelines indicate the order applied to the
statutory obligation only. Moreover, the order does not mention or refer to the
contractual obligation or post-majority support. For these reason, it is the opinion of
this court that the 1991 agreed order modified only the statutory obligation. Because

                                           4
the contractual obligation was not modified, Mr. Bohlen’s contractual obligation
remains the same.


      Mr. Bohlen argues the MDA obligates him to pay at most $750.00, but admits
the statutory obligation could exceed this amount. Mr. Bohlen then asserts he should
only have to pay $750.00 if his statutory obligation exceeds $750.00. We can not
agree. Mr. Bohlen relies on the language “the total sum of $750.00" to support his
assertion. It is the opinion of this court that when this phrase is read in the context
of the entire paragraph it clearly refers to the amount to be paid for all three of the
children, not a maximum amount of support.


      The MDA did not set a support ceiling, and the 1991 agreed order did not
amend Mr. Bohlen’s contractual obligation. Given the clear language of the MDA,
it is the opinion of this court that the trial court correctly determined the issues
relating to Mr. Bohlen’s statutory and contractual support obligations.


      We now turn to the education expense issue. We can not agree with the trial
court’s conclusion that the phrase “expenses of post high school education” as used
in this case includes room and board. Ms. Duggan relies on Acosta v. Acosta, No. 03-
A-01-9403-CV-00081, 1994 Tenn. App. LEXIS 433 (Tenn. App. 8 Aug. 1994), to
support her claim that the expenses include room and board. The facts of Acosta are
distinguishable from the instant case. The obligor in Acosta had not entered into a
contractual agreement to pay post-majority support or education expenses. Instead,
the court ordered the obligor to pay a portion of his statutory child support into an
educational fund. The court then restated the trial court’s list of those items to be
paid out of the fund which included room and board. In this case, Mr. Duggan agreed
in two separate paragraphs to pay both post-majority support and education expenses.
After reading these two paragraphs together, we must conclude the phrase “expenses
of post high school education” does not include room and board. Any other reading
would be redundant.


      Therefore, it follows that the decision of the trial court is affirmed in part and
reversed in part. The case is remanded to the court for any further necessary
proceedings. Costs on appeal are taxed equally to petitioner/appellant, Mary Jane

                                          5
Bohlen Duggan, and respondent/appellee, Frederick Louis Bohlen, III.



                                    _______________________________
                                    SAMUEL L. LEWIS, JUDGE




CONCUR:


_______________________________
HENRY F. TODD, P.J., M.S.


_______________________________
WILLIAM C. KOCH, JR., J.




                                       6